UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                               5/28/21



  Debbie Ghouneim,

                         Plaintiff,
                                                                  20-cv-9303 (AJN) (KNF)
                 –v–
                                                                           ORDER
  Commissioner of Social Security,

                         Defendant.


ALISON J. NATHAN, District Judge:

       This case was removed from the Civil Court of the City of New York, County of New

York, on November 5, 2020. Dkt. No. 1. On December 4, 2020, Magistrate Judge Kevin Fox

directed plaintiff to advise the Clerk of Court, via the Court’s Pro Se Unit, of her contact

information to ensure that all court communications are provided to her. Dkt. No. 10 (attached).

To date, Plaintiff has not appeared and has not otherwise contacted the Court.

       Plaintiff is hereby ORDERED to comply with Judge Fox’s December 4, 2020 order by

June 25, 2021. The parties are further ORDERED to confer and to respond to Dkt. Nos. 3 and 5

by July 23, 2021. Plaintiff is advised that failure to comply with this order may result in the case

being dismissed for failure to prosecute.

       The Defendant is ORDERED to serve this order on the Plaintiff and to file proof of

service on the public docket by June 4, 2021.

       SO ORDERED.

Dated: May 28, 2021
       New York, New York                             __________________________________
                                                            ALISON J. NATHAN
                                                          United States District Judge
         Case 1:20-cv-09303-AJN-KNF Document 10 Filed 12/04/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X
DEBBIE GHOUNEIM,

                             Plaintiff,                                       ORDER

         -against-                                                       20-CV-09303(AJN)(KNF)

SOCIAL SECURITY ADMINISTRATION ,

                              Defendant.
-----------------------------------------------------------------X
KEVIN NATHANIEL FOX
UNITED STATES MAGISTRATE JUDGE


         IT IS HEREBY ORDERED that the parties comply with the Standing Order in re

Motions for Judgment on the Pleadings that appears at Docket Entry No. 3 on the docket sheet

maintained for this action by the Clerk of Court. The plaintiff is directed to advise the Clerk of

Court expeditiously, via the court’s Pro Se Unit, which is located at 500 Pearl Street, New York,

New York 10007, of her contact information to ensure that all court communications are

provided to her.



Dated: New York, New York                                  SO ORDERED:
       December 4, 2020




Copy Mailed to:

Debbie Ghouneim
